IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

THELMA S. WASHINGTON,                NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5541

ALFRED WASHINGTON,

      Appellee.

_____________________________/

Opinion filed May 18, 2016.

An appeal from an order of the Circuit Court for Leon County.
Charles A. Francis, Judge.

Thelma S. Washington, pro se, Appellant.

Fred H. Flowers, Tallahassee, for Appellee (no appearance).




PER CURIAM.

      DISMISSED.

THOMAS, WINOKUR, and JAY, JJ., CONCUR.